department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n contact person telephone number identification_number employer_identification_number number release date se t eo ra t date date uniform issue list number legend a b c d e f g h i j k w x y z dear ------------------ this is in reply to your letter of date requesting a five year extension under the provisions of sec_4943 of the internal_revenue_code of the period within which a private_foundation normally is allowed to dispose_of excess business_assets acquired by gift facts you have been recognized as exempt under sec_501 of the code and are a private_foundation within the meaning of sec_509 percent big_number percent big_number percent big_number percent big_number percent big_number percent big_number percent big_number big_number percent big_number percent you and your disqualified persons own substantial numbers of common_stock in j a publicly traded company listed on the nasdaq exchange as of date taxpayer and disqualified persons held the following numbers of shares out of z outstanding common shares a b c d e f g h i on date k a member of taxpayer’s founding l family gifted you big_number shares of common_stock of j the day before you received big_number shares of common_stock of j from the lead_trust created by a member of the l family you own an additional big_number shares of common_stock of j received as additional distributions from such lead_trust you filed a ruling_request for a five year extension of time to dispose_of sufficient shares to comply with sec_4943 on date because of certain procedural defects the ruling_request was refiled in late october the five year period for disposing of sufficient stock to comply with sec_4943 expired on date however on date you sent a letter stating that we would like to modify our request from a 5-year extension to a day extension on date you sent a letter indicating that for some time you were trying to sell all your j stock in a single transaction and during that process were prohibited by sec rules from selling stock on the open market as the company is a publicly traded company the letter indicated that if the sale in a single transaction was not completed the disposition of your j stock on the open market could take up to and years on date you sent a letter indicating that you had conducted an auction for the sale of all of its stock and had received a bid of dollar_figure per share the letter went on to state that on date j put out its earnings report for its fourth quarter and fiscal_year ended date and the report was very well received by the market with the result that the stock in succeeding days traded as high as x per share almost double the price at which the stock traded immediately before the auction you therefore determined not to sell all its stock to the winning bidder at the dollar_figure bid price subsequently you commenced sales in the marketplace and as of date sold big_number shares of which the last big_number shares were sold at a price of x per share the january letter stated that the foundation will continue to sell as many shares on a daily or weekly basis as will not violate the company’s insider trading policies or unduly undercut the trading value of the shares no date or plan of disposition has been received from you in the months since january the j stock price has dropped significantly reportedly due to lower earnings reported in early date according to published sources in the weeks ended date its stock price has ranged from a high of y to a low of w on date a conference was held with your representatives in late july further telephone conferences were held with your representative you repeated your position that sales of j stock on the open market would require several years’ time in order to avoid reducing the price of the stock no plan of disposition was provided at that time representa- tives of the service orally advised your representative that reduction in the price of the stock without a specific plan of disposition did not constitute a basis for granting a five year extension of time law sec_501 of the code exempts from federal_income_tax organizations organized and operated exclusively for charitable or educational_purposes sec_509 of the code provides that unless specifically accepted a domestic or foreign organization described in sec_501 is a private_foundation and subject_to the excise_taxes of chapter sec_4943 of the code imposes a tax on the excess_business_holdings of any private_foundation in a business_enterprise during any taxable_year sec_4943 of the code defines the term excess_business_holdings as meaning with respect to the holdings of any private_foundation in any business_enterprise the amount of stock or other interest in the enterprise which the foundation would have to dispose_of to a person other than a disqualified_person in order for the remaining holdings of the foundation in such enterprise to be permitted holdings sec_4943 of the code provides that the permitted holdings of any private_foundation in an incorporated business_enterprise are i percent of the voting_stock reduced by ii the percentage of the voting_stock owned by all disqualified persons sec_4943 of the code provides that a private_foundation shall not be treated as having excess_business_holdings in any corporation in which it together with all other private_foundations which are described in sec_4946 owns not more than percent of the voting_stock and not more than percent in value of all outstanding shares of all classes of stock sec_4943 of the code provides that with certain exceptions not applicable here if after date there is a change in the holdings in a business_enterprise other than by purchase ie by gift or bequest by the private_foundation or by a disqualified_person which causes the private_foundation to have excess_business_holdings in such enterprise the interest of the foundation in such enterprise immediately after such change shall while held by the foundation be treated as held by a disqualified_person rather than by the foundation during the 5-year period beginning on the date of such change in holdings sec_4943 of the code provides that the secretary may extend for an additional year period the period under subparagraph for disposing of excess_business_holdings in the case of an unusually large gift or bequest of diverse business holdings or holdings with complex corporate structures if -- a the foundation establishes that -- i diligent efforts to dispose_of such holdings have been made within the initial 5-year period and ii disposition within the initial 5-year period has not been possible except at a price substantially below fair_market_value by reason of such size and complexity or diversity of such holdings b before the close of the initial 5-year period -- i the private_foundation submits to the secretary a plan for disposing of all of the excess_business_holdings involved in the extension and ii the private_foundations submits the plan described in clause i to the attorney_general or other appropriate state official having administrative or supervisory authority or responsibility with respect to the foundation's disposition of the excess_business_holdings involved and submits to the secretary any response received by the private_foundation from the attorney_general or other appropriate state official to such plan during such 5-year period and c the secretary determines that such plan can reasonably be expected to be carried out before the close of the extension period sec_53_4943-4 of the foundation and similar excise_tax regulations provides that in general when the percentage of the holdings in a business_enterprise held by a private_foundation and all disqualified persons together or when the percentage of the holdings of a private_foundation alone in such business_enterprise deceases such holdings may not be increased sec_53_4943-3 of the regulations provides that a private_foundation is not treated as having excess_business_holdings in any incorporated business_enterprise in which it together with all other private_foundations described in sec_4946 actually or constructively owns not more than percent of the voting_stock and not more than percent in value of all outstanding shares of all classes of stock if however the private_foundation together with all other private_foundations described in sec_4946 actually or constructively owns more than percent of either the voting_stock or the value of the outstanding shares of all classes of stock in any incorporated business_enterprise all the stock in such business_enterprise classified as excess_business_holdings under sec_4943 is treated as excess_business_holdings for purposes of this paragraph any stock owned by a private_foundation which is treated as held by a disqualified_person under sec_4943 or shall be treated as actually owned by the private_foundation sec_4946 of the code provides that for the purposes of sec_4943 the term disqualified_person includes a private_foundation which is effectively controlled directly or indirectly by the same person or persons who control the private_foundation in question or one where substantially_all of the contributions were made directly or indirectly by the same persons to include a substantial_contributor or a member of their family analysis the information submitted establishes that k gave you a large number of shares of stock in j and under the provisions of sec_4943 you were required to dispose_of these shares of stock within years in order to avoid being placed in a position of having excess_business_holdings you were unable to dispose_of an adequate number of shares of stock within the allotted five year period accordingly you requested an additional five-year period of time within which to dispose_of these shares you have failed to provide a plan of disposition that can reasonably be expected to be successfully carried out by the end of any five year extension period in date you had a bidder willing to purchase all of your j stock but you turned down that bid on the basis of an increase in the market price of j stock based on fiscal financial results you have not provided any specific plan to sell the foundation’s stock as a block accordingly based on the information you have submitted we rule that your plan to dispose_of your excess_business_holdings cannot reasonably be expected to be carried out before the close of the year after the expiration of the initial five year period within which you are required to dispose_of your excess_business_holdings obtained by gift by this ruling we grant you to and including date to dispose_of sufficient shares of j stock to comply with code sec_4943 this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent because this letter could help resolve any questions about your exempt status you should keep it in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter enclosure notice mary jo salins acting manager exempt_organizations technical group sincerely
